EXHIBIT 3.1a Certificate of Amendment (Pursuant to NRS 78.385 and 78.390) Filed in the office of Document Number Ross Miller 20110663136-29 Secretary of State 9/12/2011 2:05 PM State of Nevada Entity Number C21433-2003 CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (Pursuant to NRS 78.385 and 78.390 – After issuance of Stock) 1. Name of corporation: Emerging Media Holdings, Inc. 2. The articles have been amended as follows: 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: a majority. 4. Effective date of filing: 9/12/11 /s/ Iurie Bordian 4. Officer Signature:
